DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Original Application filed on 1 October 2018
Claim(s) 1-23 is/are pending and present for examination.  Claim(s) 1, 6, 11, and 16 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 January 2019 and 27 June 2019 is/are being considered by the examiner.

Drawings
The drawings were received on 1 October 2018.  These drawings are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 6, 11, and 16, the claim(s) recite(s) in part “accessing monitored performance indicators,” “accessing mappings for performance indicators to sub key quality indicators…,” “accessing mappings for SKQIs to key quality indicators…,” “configuring first and second functions,” and “generating first structure query language (abbreviated SQL) statements… and second SQL statements.”
The limitations directed towards accessing performance indicators and mappings are interpreted to be the observation or judgment about mappings of data, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “non-volatile storage” and “a tangible non-transitory computer readable storage media,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “accessing” feature in the context of this claim encompasses the user mentally evaluating mappings of data. Additionally, “configuring first and second functions” in the context of this claim encompasses mentally or physically configuring and providing rolled upon performed indicators and SKQIs.  Lastly, “generating” SQL statements in the context of this claim may encompass a user mentally determining the appropriate SQL statements to utilize to invoke certain calculations and functions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. Additionally, the claimed feature of “storing the generated first SQL statements and second SQL statements in non-volatile storage” is merely 
At step 2B, the "storing" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 2, 7, 12, and 17, the limitations are directed towards “calculating the KQIs.” The limitations elaborate upon the aforementioned “Mental Process” of calculating, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  
The claims additionally recited the features of “executing the generated first SQL statements” and “storing the calculated SKQIs and KQIs in non-volatile storage.”  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.

As per claims 3, 8, 13, and 18, the limitations are directed towards calculating and storing are repeated periodically according to a temporal frequency, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing periodically in conjunction with the abstract idea.
As per claims 4, 9, 14, and 19, the limitations are directed towards comparing KQIs to past KQIs.  The limitations directed towards comparing performance indicators are interpreted to be the observation or judgment about mappings of data, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  
The claim also recites “generating alerts” which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
As per claims 5, 10, and 15, the limitations are directed towards implementing the fucntions in executable compiled code, which is an additional element beyond the above identified judicial exception. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the implementation of programs in compiled code only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a 
As per claims 20 and 22, the limitations are directed towards the additional elements of implementing the claimed features within a system that comprises, processors and memory.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the implementation of the features within a computer system only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 21 and 23, the limitations are directed towards “calculating the KQIs.” The limitations elaborate upon the aforementioned “Mental Process” of calculating, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  
The claims additionally recited the features of “executing the generated first SQL statements” and “storing the calculated SKQIs and KQIs in non-volatile storage.”  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because executing SQL statements and storing the results, only add well-
	Accordingly, the aforementioned claims above are not patent eligible.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
7689455, Fliger
20100027432, Gopalan
20150271827, Hamalainen
9424121, Kushnir
9485679, Kreher
20130198767, Wang
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/

Art Unit 2169



/PK/